Citation Nr: 1548822	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for allergic rhinitis.  

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a cardiovascular disorder (claimed as sinus tachycardia), to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to service-connected PTSD.

7.  Entitlement to service connection for pes planus.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and from September 1990 to June 1991, to include service in the Southwest Asia theater of operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2011, August 2011, and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing in July 2015.  At the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  A transcript of the hearing is of record.   

At the July 2015 hearing, the Veteran indicated that he wished to include a claim of service connection for sinusitis in his appeal.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the statements of the case.  

In this decision, the claim of service connection for a left knee disorder is granted.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left patellofemoral chondromalacia and subluxation is related to his active service.  


CONCLUSION OF LAW

The Veteran's left patellofemoral chondromalacia and subluxation were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the Board finds that service connection is warranted for a left patellofemoral chondromalacia and subluxation.  First, the Veteran has a current diagnosis of left patellofemoral chondromalacia and subluxation.  See July 2011 VA examination report.  Second, the Veteran contends that he dislocated his left knee when he fell to the ground during a scud missile attack while he served in the Persian Gulf.  The Veteran's service records show that he served in Kuwait.  His competent and credible reports of the in-service event are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds there is a current disability and an in-service event.

Third, the evidence establishes a relationship between the left knee disorder and the in-service event.  Specifically, the Veteran reported at the July 2011 VA examination that he had experienced left knee pain since the incident in service wherein he dislocated his knee and popped it back in to place after falling to the ground.  The Board finds these statements competent and credible based on the Veteran's demeanor at the hearing and his consistent assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The July 2011 VA examiner determined that the Veteran's left patellofemoral chondromalacia and subluxation was more likely than not caused by the injury during service, because the Veteran's history of the left knee injury during service is consistent with the symptoms that he was having now.  The VA examiner's definitive opinion linking the Veteran's current left patellofemoral chondromalacia and subluxation with falling to the ground and hurting his knee is supported by a thorough explanation and is based upon a review of the relevant medical records and the Veteran's competent and credible lay evidence of the in-service incident.  The Board thus accords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

The Veteran was also afforded a VA examination in December 2010; however, the examiner determined that he was unable to say, with any degree of certainty, whether his left knee disorder was related to service.  Moreover, there is no negative nexus opinion of record.

The evidence of record, therefore, supports a finding that service connection for left patellofemoral chondromalacia and subluxation is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for left patellofemoral chondromalacia is warranted.  


REMAND

The Veteran has been provided with VA examinations for the remaining issues; however, the additional etiological opinions are required for the following reasons.   

First, as to the claimed hypertension, the Veteran was afforded a VA examination in August 2011 in connection with his claim.  The examiner determined that the hypertension was not at least as likely as not related to service.  However, at the July 2015 hearing, the Veteran testified that he believed that this hypertension was caused or aggravated by his service-connected PTSD.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the claimed hypertension, to include whether it was caused or aggravated by his PTSD.  

Second, as to the claimed pes planus, the Veteran's enlistment examination shows that he had pes planus, symptomatic at entry.  See October 1984 enlistment examination.  The Veteran stated that his pes planus was aggravated by service and that he has had continued foot pain since that time.  There are three VA medical opinions addressing the etiology of the pes planus.  The September 2011 and November 2011 VA opinions stated that his pes planus was not due to service, but that he first noticed the pes planus during service because of exacerbations of the pain to his feet due to heavy activity during service.  The examiner noted that it was more than likely that the Veteran had always had a flexible pes planus that had begun to lose its flexibility over time.  However, it is not clear from the opinions whether the exacerbations and decrease in flexibility from service constituted an aggravation, or permanent worsening, of the pre-existing pes planus.  The July 2013 VA examiner stated that the first medical record documenting treatment for his pes planus was not until 2012, which was a significant time after service, and therefore, any increase was due to the natural progression.  However, the examiner did not address the Veteran's statements of increased in pain during and since service and also did not specifically address the September and November 2011 VA examiner's reference to exacerbations of pain as a result of heavy activity during service or decreased flexibility.  

Third, as to the claimed sinus tachycardia, the Veteran states that his cardiovascular symptoms, such having an elevated heart rate, are due to an undiagnosed illness from his service in the Southwest Asia theater of operations.  The Veteran's private treatment records show that he has inappropriate sinus tachycardia and hyperactive sympathetic nervous system.  See January 2010 treatment records.  The Board finds that a VA examination is necessary to determine whether the Veteran's cardiac symptoms constitute disability for VA purposes, and regardless, whether they are related to service, to include as to due to an undiagnosed illness or medically unexplained chronic multisystem illness.  Additionally, the Veteran has stated that his cardiovascular symptoms are secondary to his service-connected PTSD, but no opinion on this issue has yet been obtained.

Fourth, at the July 2015 hearing, the Veteran testified that his GERD started in service as a result of nerve agent pills that he was required to take while serving in Southwest Asia.  He further testified that his allergic rhinitis was a result of his exposure to burning oil and gas.  And, he testified that his symptoms of obstructive sleep apnea, such as snoring, had their onset during service.  Although the Veteran was afforded a VA examination in November 2011, and the examiner diagnosed these disorders, the examiner did not provide etiological opinions as to these disabilities, and therefore, on remand, VA examinations and medical opinions must be obtained.  

Additionally, as the record reflects that the Veteran seeks ongoing treatment for his disabilities, all outstanding treatment records should be secured.  

Finally, the Veteran has not been provided proper notice regarding what evidence is necessary to substantiate a claim for secondary service connection.  As such, on remand, proper notice should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice regarding how to substantiate a claim for secondary service connection.  

2.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

3.  Request all outstanding VA medical records from the Memphis VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that Veteran's hypertension manifested in service or within one year of separation from service (i.e. May 1992).  In rendering the opinion, the examiner must address the blood pressure reading of 160/90 during service in October 1990 and the blood pressure readings of 140/96 in August 1992 and 150/94 in December 1993.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is otherwise related to the Veteran's periods of active service.  

Third, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (permanently worsened) by the Veteran's PTSD.   

5.  After any additional records are associated with the claims file, refer the claims file to the September 2011 VA examiner, if available, or if not, to a qualified VA examiner for a clarifying opinion as to the nature and etiology of the pes planus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether the Veteran's preexisting pes planus was aggravated during a period of active service.  If the evidence reflects aggravation in service, the examiner must indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In so doing, the examiner must consider the September and November 2011 VA medical opinions that noted that the Veteran's pes planus was exacerbated by his heavy activity during service and also address whether the decrease in flexibility noted in the September and November 2011 VA medical opinions represented a permanent worsening of the pes planus.    

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any cardiovascular disorder that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must list all cardiovascular signs, symptoms, and disorders that have been present for any period of time since October 2010, to specifically include inappropriate sinus tachycardia and hyperactive sympathetic nervous system.  

Second, for each sign, symptom, or disorder, the examiner must identify whether it constitutes disability.  

Third, the examiner must provide an opinion regarding whether each sign, symptom, or disorder, is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  

Fourth, for each sign, symptom, or disorder, that the examiner determines is either (i) a diagnosable chronic multisymptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that each is related to service, including the assumed environmental exposures in the Southwest Asia theater of operations.  

Fifth, for each sign, symptom, or disorder, that the examiner determines is either (i) a diagnosable chronic multisymptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that each was caused or aggravated by his service-connected PTSD.  

In rendering the above opinions, the examiner must consider and address the January 2010 private treatment records that show that the Veteran had sinus tachycardia for unknown reasons with his heart rate during the day often above 100 beats per minute when at rest, while reporting to be free of palpitation.  

7.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any GERD that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that GERD manifested during active service or is otherwise related to an event or injury during active service, to specifically include nerve agent pills that the Veteran took during his service in the Southwest Asia theater of operations.  

8.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any allergic rhinitis that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the allergic rhinitis manifested during active service or is otherwise related to an event or injury during active service, to specifically include the notation of congestion during service in October 1990 and the burning oil and environmental hazards during his tour of duty in the Southwest Asia theater of operations.  

9.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any sleep apnea that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the sleep apnea manifested during active service or is otherwise related to an event or injury during active service.  In so doing, the examiner must consider the Veteran's lay statements of an onset of snoring during service that continued thereafter.  

Second, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the sleep apnea was caused or aggravated by service-connected PTSD. 

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

12.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


